      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ANDREW JAY WARREN, III,                       §
                                              §
       Plaintiff,                             § CIVIL ACTION NO. _____________
v.                                            §
                                              §            JURY
STATE FARM LLOYDS,                            §
                                              §
       Defendant.                             §

            DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


       Defendant State Farm Lloyds files this Notice of Removal, because diversity of

citizenship jurisdiction exists under 28 U.S.C. § 1332.

                             PROCEDURAL BACKGROUND

1.     Plaintiff Andrew Jay Warren, III filed this action on July 2, 2019 against State

Farm Lloyds in the 113th Judicial District Court of Harris County, Texas. The case was

docketed under cause number 201944931 (the “State Court Action”).

2.     State Farm Lloyds was served with citation and Plaintiff’s Original Petition on

July 8, 2019. The statutory deadline to remove this action under 28 U.S.C. §1446(b)(1)

is 30 days after Defendant’s receipt of the initial pleading.

3.     State Farm Lloyds timely files this Notice of Removal pursuant to 28 U.S.C.

§1446 to remove the State Court Action from the 113th Judicial District Court of Harris

County, Texas to the United States District Court for the Southern District of Texas,

Houston Division.

4.     State Farm Lloyds filed its Original Answer on July 29, 2019.
      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 2 of 6


                                         NATURE OF THE SUIT

5.     This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiff’s claim for damages allegedly caused by a storm in Cypress, Texas that

occurred on or about August 28, 2017.1 Plaintiff asserts causes of action against State

Farm Lloyds for: (1) breach of the insurance contract; (2) violations of the Prompt

Payment of Claims Act; (3) violations of the Texas Insurance Code; (4) violations of the

DTPA; (5) breach of the common law duty of good faith and fair dealing; and (6) fraud. 2

                                         BASIS FOR REMOVAL

6.     The Court has jurisdiction over this action under 28 U.S.C. § 1332 because

there is and was complete diversity between all parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

A.      Diversity of the Parties

7.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiff’s Original

Petition and at the time of its removal to this Court.

8.     Plaintiff was, at the time of filing this lawsuit, and still is, a citizen of Harris

County, Texas and resides in Harris County, Texas.3

9.      State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters




1
       Plaintiff’s Original Petition, ¶ 9.
2
       Id. at ¶¶ 29-52.
3
       Id. at ¶¶ 2, 7.
                                                                                           2
      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 3 of 6


who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.4

B.     Amount in Controversy

10.    Plaintiff does not ask for a sum certain in damages in his Petition, and instead,

“seeks only monetary relief of $100,000 or less” but also alleges that “the amount in

controversy does not exceed $75,000 at this time.”5 Thus, Defendant may prove the

amount in controversy exceeds $75,000 by setting forth facts that support a finding of

the requisite amount.6 The Court may consider a pre-suit demand letter in determining

the value of the Plaintiff’s claims at the time of removal.7 When, as here, a Plaintiff fails

to stipulate that damages are less than $75,000, the Court may consider this as a factor

towards determining whether the amount in controversy requirement has been met.8

11.    Here, Plaintiff served State Farm with a pre-suit demand letter on or about April

18, 2019, setting forth the following categories of claimed damages:

       1)     $22,000.00 for repairs to the loss;
       2)     $4,400.00 in Interest that applies to this loss as per [sic] Texas
              Insurance Code;
       3)     $30,000.00 for damages, including mental anguish; and
       4)     $1,200.00 as reasonable and necessary attorney’s fees for time
              expended to date in assisting our client in this matter.

Plaintiff did not identify a claim for treble damages or exemplary damages in his pre-suit

demand, which Plaintiff now seeks in his Petition for “knowing,” “intentional,” or



4
       See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
       (citizenship of unincorporated association determined by citizenship of members).
5
       See Plaintiff’s Original Petition, ¶ 66 (emphasis added).
6
       Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)
7
       Puente v. State Farm Lloyds, Civil Action No. B-15-190, 2016 U.S. Dist. LEXIS 58103, at *9 (S.D.
       Tex. 2016) citing St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998).
8
       Puente, 2016 U.S. Dist. LEXIS 58103, at *9, citing Gulf Coast Envtl. Sys., LLC v. TKS Control
       Sys., No. H-08-1080, 2008 U.S. Dist. LEXIS 51565, at *13-14 (S.D. Tex. 2008).
                                                                                                      3
      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 4 of 6


“malicious” conduct.9 Plaintiff also seeks damages for “undue hardship and burden” and

“all forms of loss resulting from” alleged mishandling of Plaintiff’s claim or from State

Farm’s alleged breach of the common law duty of good faith and fair dealing.10 Thus,

Plaintiff continues to seek the damages identified in his pre-suit notice letter and now

also seeks treble damages for knowing or intentional conduct.

12.    The amount of actual damages sought through Plaintiff’s pre-suit demand letter

was $52,000 ($22,000 + $30,000) and, Plaintiff now seeks treble damages for knowing

or intentional statutory violations in his Petition. If Plaintiff proves that State Farm

knowingly or intentionally committed statutory violations, Plaintiff may recover

$156,000.00 at trial ($52,000 x 3).11 Plaintiff’s claims for statutory penalty interest of

$4,400.00 and for attorney’s fees of $1,200.00 are both included in the amount in

controversy.12 Accordingly, the “amount in controversy” requirement of 28 U.S.C. §

1332(a) is satisfied because Plaintiff seeks damages in excess of $75,000.00.

                        REMOVAL IS PROCEDURALLY CORRECT

13.    This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm Lloyds

was served with process on July 8, 2019.

14.    Venue is proper in this division under 28 U.S.C. §1441(a) because this district

and division embrace the place in which the removed action has been pending.

15.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm Lloyds in the State Court Action are attached to this

notice as Exhibit B.

9
       Plaintiff’s Original Petition, ¶¶ 60, 62-63.
10
       Plaintiff’s Original Petition, ¶¶ 55, 62
11
       Tex. Ins. Code § 541.152; Plaintiff’s Original Petition, ¶ 60; Puente, 2016 U.S. Dist. LEXIS 58103,
       at *12-14 (using treble damages figure to calculate amount in controversy over exemplary
       damages figure because the treble damage figure yields a higher amount in controversy).
12
       Puente, 2016 U.S. Dist. LEXIS 58103, at *8, and 11-12 (including claim for attorney’s fees and for
       “penalty interest” as part of the amount in controversy calculation.).
                                                                                                         4
      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 5 of 6


16.     Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.

17.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 113th Judicial

District Court of Harris County, Texas.

                                      JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm Lloyds

demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.

                                            Respectfully submitted,

                                            By:    /s/ M. Micah Kessler
                                                    M. Micah Kessler
                                                    State Bar No. 00796878
                                                    S.D. Tex. I.D. 21206
                                            Nistico, Crouch & Kessler, P.C.
                                            1900 West Loop South, Suite 800
                                            Houston, Texas 77027
                                            Telephone: (713) 781-2889
                                            Telecopier: (713) 781-7222
                                            Email: mkessler@nck-law.com

                                            ATTORNEY FOR DEFENDANT


OF COUNSEL:
Avniel J. Adler
State Bar No. 24071933
S.D. Tex. I.D. 2229550
Email: aadler@nck-law.com


                                                                                         5
      Case 4:19-cv-02777 Document 1 Filed on 07/29/19 in TXSD Page 6 of 6


                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by U.S. Mail, certified return receipt requested and electronic service
on July 29, 2019, as follows:

      Chad T. Wilson
      Thomas J. Landry
      Chad T. Wilson Law Firm PLLC
      455 East Medical Center Blvd., Suite 555
      Webster, Texas 77598
      VIA EMAIL – ESERVICE@CWILSONLAW.COM, CWILSON@CWILSONLAW.COM,
                  TLANDRY@CWILSONLAW.COM
      AND CMRRR – 7018 1830 0000 4226 5632



                                                 /s/ M. Micah Kessler
                                                M. Micah Kessler




                                                                                       6
